


Exhibit 10.1




Rudolph Technologies, Inc.
Employee Restricted Stock Unit Purchase Agreement




THIS AGREEMENT (“Agreement”), dated _________________, 20___ (the “Award Date”),
is made between Rudolph Technologies, Inc., a Delaware corporation, hereinafter
referred to as the “Company,” and ________________________ (the “Participant”).
1.
Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in Company’s 2009 Stock Plan, as amended from
time to time (the “Plan”).

2.
Award of Restricted Stock Units.

(a)
Award. In consideration of Participant’s agreement to remain in the employ of
Company or one of its Subsidiaries, and for other good and valuable
consideration, the Company hereby issues to Participant, as of the Award Date,
the award for Restricted Stock Units (“RSUs”) covering shares (“Shares”) of
common stock of the Company (“Common Stock”) as described in Attachment I -
Notice of Award (the “Notice of Award”) attached to this Agreement (the
“Award”). The number of RSUs subject to the Award (which shall be subject to
adjustment in accordance with Section 15 of the Plan) is set forth in the Notice
of Award. Each RSU represents the right to receive one Share, subject to the
terms and conditions of this Agreement. Upon granting of the Award, all RSUs
shall be credited to Participant’s employee stock plan account established at
the stock plan administration service determined by Company (the “Stock
Service”). The current Stock Service is set forth in the Notice of Award.

(a)Vested Shares to be Issued in Book Entry Form. Upon vesting of the RSUs and
the satisfaction of all other applicable conditions set forth in this Agreement,
the Company shall cause uncertificated Shares to be issued to Participant’s
account. Shares to be delivered to Participant under the terms of this Award
shall be delivered to Participant no later than two and one-half months
following the last day of the year that includes the date of vesting and lapse
of Restrictions.
(b)Plan. The Award granted hereunder is subject to the terms and provisions of
the Plan, including without limitation, Article 15(a) thereof. The Award
constitutes Restricted Stock Units pursuant Section 8 of the Plan.
3.
Restrictions.

(a)Forfeiture. Except only as may otherwise be expressly set forth in any
employment, severance or change in control agreement of the Company or a
Subsidiary with Participant, any Award which is not vested as of the date
Participant ceases to be an employee of Company or one of its Subsidiaries shall
thereupon be forfeited immediately and terminate without any further action by
Company.
(b)Vesting and Lapse of Restrictions. Subject to the terms of this Agreement,
the RSUs covered by this Award shall vest and all Restrictions thereon shall
lapse in accordance with the schedule set forth in the Notice of Award, provided
in each case that Participant remains continuously as an employee of Company or
a Subsidiary from the Award Date through the particular scheduled vesting date
therefor (except only as may otherwise be expressly set forth in any employment,
severance or change in control agreement of the Company or a Subsidiary with
Participant). For purposes of this Agreement, “Restrictions” shall mean the
exposure to forfeiture set forth in this Award.
(c)Acceleration of Vesting. Notwithstanding any other provision of this Award,
the Award shall become fully vested and all Restrictions applicable to such
Award shall lapse in the event of a Change in Control event and the successor or
acquiring corporation or an affiliate thereof does not assume or substitute for
this Award in accordance with Section 15(c)(i) of the Plan. Should the successor
or acquiring corporation or an affiliate thereof assume or substitute for this
Award in accordance with Section 15(c)(i) of the Plan, then no accelerated
vesting or lapse of Restrictions of this Award shall apply.
(d)Tax Withholding; Issuance of Uncertificated Shares for Participants Domiciled
Outside the U.S. For Participants domiciled outside of the United States, the
provisions set forth herein related to U.S. federal and/or state tax withholding
do not apply. Shares shall be delivered to such Participant or his or her legal
representative at the time the vesting requirements as provided in this Award
shall have been satisfied. Participants domiciled outside the U.S. are advised
to consult with a local tax advisor regarding the tax ramifications of the Award
in their country of residence and assure compliance with such tax obligations.
(e)Tax Withholding for Participants Domiciled in U.S. Withholding Requirements.
By accepting this Award, Participant agrees to make appropriate arrangements
with the Company for the satisfaction, as of the applicable withholding date, of
all applicable federal, state and local tax withholding requirements, including
in connection with the vesting and settlement of this Award. No Shares will be
issued until satisfaction of such applicable tax withholding has been received
by the Company. Prior to the delivery of any Shares pursuant to this Award, the
Company will have the power and the right to deduct or withhold an amount
sufficient to satisfy federal, state, local, foreign or other taxes (including
the Participant’s FICA obligation) required to be withheld with respect to the
vesting or settlement of this Award.




--------------------------------------------------------------------------------




(f)Withholding Arrangements. The Company pursuant to such procedures as it will
specify from time to time, will permit Participant to satisfy such tax
withholding obligation, in each case as of the applicable tax withholding date,
by (without limitation and in such combinations as the Participant may elect):
(i)    paying cash;
(ii)
electing to have the Company withhold otherwise deliverable Shares having a Fair
Market Value equal to the minimum statutory amount required to be withheld; or

(iii)
delivering to the Company already-owned Shares having a Fair Market Value equal
to the minimum statutory amount required to be withheld.



The Fair Market Value of the Shares to be withheld or delivered will be
determined as of the date that the taxes are required to be withheld.
Participant may elect to make prior arrangements with the Stock Service to sell
Shares as of the vesting date and apply the appropriate amount of the proceeds
thereof to the applicable tax withholding amount and remit any balance of the
proceeds to Participant, provided that if Participant elects to have any Shares
sold by the Stock Service or otherwise, any such proposed sale of Shares shall
be in compliance with and satisfy all requirements and conditions under the
Rudolph Technologies, Inc. Insider Trading Compliance Program.
4.
Company Share Issuance Prerequisites. Company shall not be required to issue or
deliver any Shares prior to the fulfillment of all of the following conditions:

(a)the admission of the Shares to listing on all stock exchanges on which such
Common Stock is then listed;
(b)the completion of any registration or other qualification of the Shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the Company
shall, in its sole and absolute discretion, deem necessary and advisable;
(c)the obtaining of any approval or other clearance from any state or federal
governmental agency that the Company shall, in its absolute discretion,
determine to be necessary or advisable; and
(d)the lapse of any such reasonable period of time following the date the
Restrictions lapse as the Company may from time to time establish for reasons of
administrative convenience.
5.Restricted Stock Units Not Transferable. No RSUs or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5 shall not prevent transfers by will or by
applicable laws of descent and distribution if permitted under the Plan.
6.Rights as Stockholder. Until Participant has satisfied all requirements for
vesting and the satisfaction of all conditions set forth in this Agreement and
Shares have been issued to Participant, Participant shall not be deemed to be a
shareholder or to have any of the rights of a shareholder with respect to any
such Shares.
7.Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue to serve as an employee or other
Service Provider of Company or any of its Subsidiaries.
8.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement and the Award regardless of the law that might be
applied under principles of conflicts of laws.
9.Conformity to Securities Laws. Participant acknowledges that the Plan and this
Award are intended to conform to the extent necessary with all provisions of the
Securities Act of 1933, as amended, and the Exchange Act, and all regulations
and rules promulgated thereunder by the Securities and Exchange Commission,
including without limitation Rule 16b-3 under the Exchange Act. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Awards
are granted, only in such a manner as to conform to such laws, rules and
regulations.
10.Amendment, Suspension and Termination. The Awards may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Compensation Committee of the Board of Directors of the Company,
which is the Administrator of the Plan (the “Committee”), provided that, except
as otherwise provided by the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of Participant, alter
or impair any material rights of Participant under this Award.
11.Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to Participant at his or her address then shown in Company records,
and to Company at its principal executive office.
12.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.
13.Section 409A.
(a)This Award is intended to constitute a “short-term deferral” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) and the
rules and regulations promulgated thereunder and is intended to comply




--------------------------------------------------------------------------------




with the requirements of Section 409A of the Code so as not to be subject to
taxes, interest or penalties under Section 409A of the Code. This Agreement
shall be interpreted and administered to give effect to such intention and
understanding.
(b)Notwithstanding anything in this Agreement to the contrary, any payment or
issuance of Shares to be made to the Participant under this Award in connection
with Participant’s separation from service shall not be made until the date six
months and one day after the date of the Participant’s separation from service
to the extent necessary to comply with Section 409A(a)(B)(i) of the Code and
applicable Treasury regulations thereunder, after giving effect to the extent
applicable to the short-term deferral exemption under Treasury Regulation
§1.409A-1(b)(4) and the severance pay exemption under Treasury Regulation
§1.409A-1(b)(9)(iii). Following any such six-month and one day delay, all such
delayed payments will be paid in a single lump sum on the date six months and
one day after the Participant’s separation from service. For the purposes of
this Agreement, “separation of service” means a separation from service as
defined in Section 409A of the Code determined using the default provisions set
forth in Treasury Regulation §1.409A-1(h) or any successor regulation thereto.
Each and every payment or issuance of Shares made pursuant to this Award shall
be deemed a separate payment or issuance and not a series of payments or
issuances.
(c)If any provision of this Award would, in the reasonable, good faith judgment
of the Committee, result or likely result in their position on the Participant,
beneficiary or any other person claiming by or through the Participant, of any
additional tax, accelerated taxation, interest or penalties under Section 409A
of the Code, the Committee may, in its sole discretion, modify the terms of this
Award or take any other such action, without the consent of the Participant or
any spouse, beneficiary or any other person claiming by or through the
Participant, in the manner that the Committee may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such
additional tax, accelerated taxation, interest or penalties or otherwise comply
with Sections 409A of the Code. However, nothing in this Agreement is intended
to or shall create any obligation or liability on the part of the Company or the
Committee or its members to modify the Agreement, the Award or any RSUs or other
rights granted hereunder nor guarantee that the Participant will not be subject
to additional taxes, accelerated taxation, interest or penalties under Section
409A of the Code.
Participant represents that he or she has read this Agreement and the Plan and
is familiar with the terms and provisions of each. Participant acknowledges that
the Award is issued pursuant to, and is subject to the terms and conditions of,
the Plan, and Participant will be bound by the terms of the Plan as if it were
set forth verbatim in this Agreement. Participant agrees to comply with all
rules the Committee may establish from time to time with respect to the Plan.
Participant agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to any questions arising under the
Plan or this Agreement. Participant further acknowledges and agrees that this
Agreement (including the Plan) constitutes the entire agreement between the
parties with respect to the Award and that this Agreement (including the Plan)
supersedes any and all prior agreements, whether written or oral, between the
parties with respect to the Award.


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first set forth above.




RUDOLPH TECHNOLOGIES, INC.        PARTICIPANT




By:___________________________    ______________________________
Name:    Name:
Title:






--------------------------------------------------------------------------------






ATTACHMENT I
NOTICE OF AWARD




Participant Information:


Participant Name: ________________________    


Participant Residence Address:    
«STREET1»
«STREET2»
«CITY», «STATE» «ZIP»
«COUNTRY»




Participant Section 16 Status:    Participant is is not a Section 16 Insider of
Company.




Award Information:


Award Date: ___________________________


Aggregate number of Restricted Stock Units subject to the Award:
__________________


Grant Number: ______________________


Vesting Schedule:


The Award shall vest and Restrictions shall lapse with respect to twenty percent
(20%) of the Shares subject to the Award (rounded down to the next whole number
of shares) on each of the first five (5) anniversaries of the Award Date.


The Award shall vest and Restrictions shall lapse with respect to
_______________________________________________________________________________
_______________________________________________________________________________
_______________________________________________________________________________




Additional Vesting Requirements:
____________________________________________________________________________________
____________________________________________________________________________________
____________________________________________________________________________________
____________________________________________________________________________________




Company Stock Plan Administration Service (the “Stock Service”):
_________________________










